HOOK, Circuit Judge
(dissenting). It was dangerous for the plaintiff to mount and do his work about the sloping roof of the dining car, made slippery by the weather, without something for his hands to lay hold! oí. The car was being so placed on the track that he could not use the steadying devices at the end. The ladder furnished' him was not suitable. His complaint to his superior quite naturally embraced the entire situation which produced the danger, through his lawyer in pleading divided it into separate conditions of negligence. But what the plaintiff was entitled to, and what he asked for, was, to use the words of his testimony, “something there to hold to,” and in aid of substantial justice the situation should be regarded as an entirety. I hardly think it just to say he asked his superior for permanent “grabirons and handholds” at the place where he had to mount the car, much less such fixtures along the entire side. If putting the car at the particular place' on the track was *142but-temporary, the devices could as well have been temporary. He was entitle'd to something to lay hold of, it was the duty of the company to furnish it, he asked and was promised it, and pending the fulfillment of the promise he fell and! was injured. After all is said, that is the case in substance.